Citation Nr: 0421993	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-21 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral vascular disease with left above the knee 
amputation.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
May 1956.  

This matter arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran was afforded a personal 
hearing before a RO Hearing Officer in April 2003.  A copy of 
the transcript is associated with the claims file.


FINDINGS OF FACT

1.  Bilateral peripheral vascular disease did not manifest in 
service or within one year of service discharge, and the 
preponderance of medical evidence is against the finding that 
the veteran's current bilateral peripheral vascular disease 
is etiologically related to any incident, injury, or sickness 
occurring in service.

2.  Arteriosclerotic heart disease did not manifest in 
service or within one year of service discharge, and the 
preponderance of medical evidence is against the finding that 
the veteran's current arteriosclerotic heart disease is 
etiologically related to any incident, injury, or sickness 
occurring in service.


CONCLUSIONS OF LAW

1.  Bilateral peripheral vascular disease was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
April 2002 rating decision and July 2003 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by a 
letter dated in October 2001, the RO explained VA's duty to 
assist (the essential provisions of the VCAA), gave notice of 
the evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  



With respect to the duty to assist, review of the claims 
folder reveals that the RO has obtained and reviewed 
treatment reports from the New Orleans VA Hospital (VAH) and 
numerous non-VA health care providers.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  

The Board notes the RO has attempted to obtain the service 
medical records, that only the veteran's service discharge 
examination was available, and that the National Personnel 
Records Center (NPRC) informed VA that the remaining service 
medical records are presumed destroyed in a fire.  When a 
veteran's records have been destroyed, VA also has an 
obligation to search for alternative records that might 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In a letter dated in September 2002, the 
NPRC advised the veteran of the nearly complete destruction 
of the service medical records.  He was also informed that a 
search for records from the Office of the Surgeon General 
(OSG) had been accomplished.  A copy of the information 
obtained from the OSG was furnished to the veteran.

The Board is aware that its obligation to explain its 
findings and conclusions is heightened especially where 
service medical records have been lost or destroyed.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
undertakes its decision with this in mind.  In this case, the 
Board is satisfied with the efforts made by the RO to obtain 
the veteran's service medical records, to include 
supplemental sources.  As such, the Board concludes that any 
further search for alternate service medical records would be 
futile.

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded a VA cardiovascular 
examination for the purpose of determining the diagnosis and 
etiology of his peripheral vascular disease and 
arteriosclerotic heart disease.


Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He submitted oral testimony before a RO Hearing 
Officer in August 2003.  He has also submitted several 
written statements in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as the notice letter 
was mailed to the veteran prior to the RO's consideration of 
his claim.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

Although the RO's October 2001 notice letter did not contain 
the specific language regarding the fourth element cited by 
the Court in Pelegrini, the letter did instruct the veteran 
to tell the RO about any additional information or evidence 
for which he wanted assistance in obtaining and to send the 
information as soon as possible.  He was also advised that he 
had a responsibility to support his claim with appropriate 
evidence, and that he had one year from the date of the 
letter to submit any additional evidence to support his 
claim.  Under the circumstances set forth above, and 
considering the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the veteran 
has had ample notice of the types of evidence that would 
support his claim and that he has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran contends that his current cardiovascular problems 
are etiologically related to his military service.  He states 
that he suffered cold injuries while stationed in Korea.  He 
recalls seeing a medic because his hands and feet had become 
frozen.  He says his in-service treatment consisted of being 
administered aspirin and being issued warmer clothes.  The 
veteran maintains that he has had continuous problems in his 
extremities since that time.  His wife says she has observed 
circulatory problems in the veteran since the 1960s.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerosis or cardiovascular disease (including 
hypertension) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

As discussed above, most of the veteran's service medical 
records were likely destroyed in a fire that occurred at the 
NPRC.  The only available record is the veteran's service 
discharge examination, which noted that his vascular system, 
feet, upper extremities, and lower extremities were all 
normal.  No findings were made with regard to any cold 
injuries.  An abstract from the OSG indicates that the 
veteran was treated for acute tonsillitis in May 1953.

The evidence received in support of the veteran's current 
claim for service connection includes medical records from 
the New Orleans VAH, Bogalusa Community Medical Center, Our 
Lady of the Lake Medical Center, Slidell Memorial Hospital, 
W.P. Crooks, M.D., P. Smith, M.D., E. McCool, M.D., A.M. 
Amkieh, M.D., V. Mejia, E. Grovois, M.D., K. Banquer, M.D., 
B. Banks, M.D., R. Breaux, M.D., J.J. McKinnie, M.D., and 
Lakeview Regional Medical Center.    Dated between June 1969 
and October 2001, those records document the veteran's 
treatment for multiple health problems, to include peripheral 
vascular disease and arteriosclerotic heart disease, and 
coronary artery disease.  The veteran suffered a myocardial 
infarction in 1979, and he was diagnosed as having 
arteriosclerotic heart disease at that time.  Peripheral 
vascular disease appears to have been initially diagnosed in 
1980.  The records also show that veteran has undergone 
numerous bypass grafts and a left above the knee amputation 
in 1988.  None of the records relate the veteran's peripheral 
vascular or arteriosclerotic heart disease to his active 
military service, to include the residuals of a cold injury.  
Moreover, none of the records contain any findings to the 
veteran having the residuals of frostbite or the veteran 
giving a history of cold injury in service.

The veteran submitted a copy of Veterans Health 
Administration (VHA) Information Letter, IL 10-96-030, 
entitled "Recommendations for the Care and Examination of 
Veterans with Late Effects of Cold Injuries."  Dated December 
31, 1996, the VHA Under Secretary for Health's Information 
Letter indicates that during the Korean War thousands of 
service personnel suffered cold injuries, including frostbite 
and immersion foot; that many service members did not seek or 
were unable to obtain medical care after cold injuries; and 
that documentation may never have been made in their medical 
records.  Some of the long-term and delayed sequelae were 
indicated to be nocturnal pain and cold sensitization, which 
might worsen as veterans grow older.  The Information Letter 
points out that individuals at higher risk for cold injuries 
include African-Americans "and those having concomitant 
injuries."  Sequelae to freezing cold injuries included pain, 
constant aching or stabbing, and hot and cold sensitivity.  
Pain in extremities was indicated to be a sequelae of both 
non-freezing and freezing cold injuries.  The Information 
Letter does not make any reference to peripheral vascular 
and/or arteriosclerotic heart disease and, therefore, has 
limited probative value. 

The veteran also furnished copies of several medical 
abstracts pertaining to cold injuries.  He highlighted the 
portions that indicated that a cold injury could cause 
circulatory problems.  None of the abstracts, however, 
contained any findings relating to the veteran's peripheral 
vascular disease or arteriosclerotic heart disease.  The 
probative value of these documents is also minimal.

The veteran submitted a March 2003 statement from Dr. Mejia, 
his treating vascular physician.  Dr. Mejia stated that the 
veteran gave a history of being exposed to extreme cold 
conditions during his active service.  He said the veteran 
told him that this exposure led to frostbite injuries to his 
hands, feet, ears, cheeks, temples, and legs bilaterally, and 
that his recuperation took several weeks.  He said the 
veteran described extreme pain and discoloration of his limbs 
at the time of his cold injury, and that, since that time, he 
continued to experience symptoms of pain in his fingers, 
toes, and legs.  Given this history, Dr. Mejia stated that he 
felt the veteran's in-service cold injuries were more likely 
than not to have caused most, if not all, of his symptoms of 
pain in his limbs and "could have probably contributed" to 
the major complications that eventually led to his left above 
the knee amputation.  He said he supported the veteran's 
claim for long-term sequelae from cold injuries.

In further support of his appeal, the veteran submitted a 
March 2003 statement from Dr. Crooks.  Dr. Crooks stated that 
he last treated the veteran in 1990 but had recently 
evaluated him to consider whether the veteran's health 
problems were related to cold injuries in service.  He noted 
that the veteran gave a history of being exposed to extreme 
cold conditions while stationed in Korea, and that this 
exposure led to frostbite injuries of the hands, feet, legs, 
and cheeks.  Following a physical examination, Dr. Crooks 
indicated that the veteran had the symptoms that were 
described in IL 10-96-030.  He also observed that the veteran 
would fall into the group of service members that had the 
highest risk of sustaining cold injuries in service.  As 
such, Dr. Crooks concluded that it was "entirely possible" 
that the veteran's symptoms could be service-connected.

A VA cardiovascular examination was conducted in June 2003.  
The veteran's post-service medical history was discussed.  
The examiner noted that the evidence showed that the veteran 
first started having symptoms of lower extremity pain and 
claudication in 1980s, and that the veteran reported the 
same.  A physical examination was performed.  The diagnosis, 
in pertinent part, was severe peripheral vascular disease 
with multiple peripheral vascular procedures starting in the 
early 1980s, coronary artery disease, and history of 
frostbite injury.  The examiner opined that the veteran's 
peripheral vascular disease is less likely the result of his 
frostbite injury.  He said his conclusion was supported by 
the fact that the veteran also had significant coronary 
artery disease, which indicated an arteriosclerosis process.  
He added that frostbite injuries do not "per se" result in 
peripheral vascular disease.

As noted above, the available service medical records fail to 
establish that chronic disability of the cardiovascular 
system was present during the veteran's active service, or 
that the veteran suffered any type of cold injury in service.  
There is also no evidence of treatment or diagnosis of a 
cardiovascular disability until 1979, which is over 20 years 
post-service discharge.  In other words, there is no evidence 
showing a diagnosis of peripheral vascular disease and/or 
arteriosclerotic heart disease in service or within one-year 
of the veteran's service discharge.  The veteran must 
therefore present medical evidence that establishes a nexus 
between his current cardiovascular disabilities and his 
active service.  However, a VA cardiovascular examiner has 
reviewed the record and has concluded that the veteran's 
current cardiovascular did not have its onset during active 
service.  

Some findings have been made that associate the veteran's 
current peripheral vascular disease to his active service.  
Specifically, there is the March 2003 statement from Dr. 
Mejia that indicated that the veteran's alleged in-service 
cold injuries "could have probably contributed" to the 
major complications (peripheral vascular disease) that 
eventually led to his left above the knee amputation.  A 
similar conclusion was made in Dr. Crooks statement that 
indicated that it was "entirely possible" that the 
veteran's symptoms  could be service-connected.  Such 
speculation, however, has limited probative value when the 
opinion is weighed against the other evidence of record.  38 
C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

On the other hand, there is no clear evidence that the 
veteran suffered from a cold injury in service.  A review of 
the medical records shows no reference to complaints or a 
history of in-service frostbite until 2001.  The fact that it 
took the veteran over 40 years to report this injury, even to 
his treating physicians, makes the history questionable.  
However, even assuming arguendo that the veteran did sustain 
a cold injury in service, the report of the June 2003 
cardiovascular examination is clearly disfavorable to the 
veteran's claim.  The veteran was examined and his claims 
file was thoroughly reviewed.  It was opined that the 
veteran's peripheral vascular disease was less likely related 
to the alleged frostbite injury he suffered in service.  The 
examiner indicated that this opinion was supported by the 
fact that the veteran suffered from coronary artery disease 
with a resulting arteriosclerosis process.  He also added 
that relationship between frostbite injuries and peripheral 
vascular disease was not apparent.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the June 2003 cardiovascular examination report 
is clearly more probative than the speculative findings made 
by Drs. Mejia and Crooks.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral peripheral 
vascular disease with left above the knee amputation and 
arteriosclerotic heart disease and that, therefore, the 
provisions of § 5107(b) are not applicable.



ORDER

Entitlement to service connection for bilateral peripheral 
vascular disease with left above the knee amputation is 
denied.

Entitlement to service connection for arteriosclerotic heart 
disease is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



